 In the Matter of SlossSHEFFIELD STEEL& IRONCOMPANYandBROTHERHOOD of RAILROAD TRAINMENSTEEL- & IRON COMPANYandBROTHERHOODOF LOCOMOTIVEFIREMEN AND ENOINEMENCasesNos.R-1302and R-1303, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 15, 1939On August 5, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled case.',On August 17; 1939, the National Labor Rela-tions Board issued an Order and Amendment to Direction of Elec-tions.2As amended, the Direction of Elections provided that separateelections by secret ballot be conducted (1) among the conductors,flagmen, brakemen, switchmen, and yard foremen of the Sloss Shef-field Steel & Iron Company, Birmingham, Alabama, engaged in theoperation of an interplant railroad known as the Mary Lee, whosenames were listed in an appendix attached to said Decision andDirection of Elections, including those hired since the date of thehearing, but excluding those who have since quit or been dischargedfor cause, to determine whether or not said employees desire to berepresented by the Brotherhood of Railroad Trainmen for the pur-poses of collective bargaining and (2) among the engineers, firemen,and hostlers of the Sloss. Sheffield Steel & Iron Company,Birming-ham, Alabama, engaged in the.operation of the Mary Lee, whoseElections, including those hired since the date of hearing, but ex-cluding those who have since quit or been discharged for cause, todetermine whether or not said employees desire to be represented bytheBrotherhood of Locomotive Firemen & Enginemen for thepurposes of. collective bargaining.114 N. L.R. B. 186.2 14 N.L. R. B. 195.'15 N. L.R. B., No. 36.283 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the Direction of Elections as amended, elections bysecret ballot were conducted on August 16, 1939, under the directionand supervision of the Regional Director for the Tenth Region(Atlanta,Georgia).On August 19, 1939, the Regional Director,acting pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 2, issued and duly served uponthe parties the Election Reports on the elections.No objections tothe conduct of the ballot or to the Election Reports have been filedby any of the parties.As to the results of the secret ballots, the Regional Directorreported as follows :1.Conductors, flagmen, brakemen,switchmen,and yard foremen.Total number of employees eligible to vote___________________14Total number of ballots cast_______________________________13Total number of blank ballots_______________________________0Totalnumber of void ballots_______________________________0Total number of challenged ballots___________________________0Total number of ballots cast for Brotherhood of Railroad Train-men------------------------------------------------------12Total number of ballots cast against Brotherhood, of RailroadTrainmen-------------------------------------------------12.Engineers,firemen, and hostlers.Total number of employees eligible to vote__________________14Total number of ballots cast _________________________________14Total number of blank ballots_______________________________0Total number of void ballots--________________________________0Total number of challenged ballots_________________________0Total number of ballots cast for Brotherhood of LocomotiveFiremen and Enginemen__________________________________11Total number of ballots cast against Brotherhood of Loco-motive Firemen and Enginemen___________________________3In the Decision and Direction of Elections previously referred to,the Board stated that upon the results of the election would dependin part the determination of the appropriate units for the purposesof collective bargaining.The Board stated therein: "If a majorityof the conductors, flagmen, brakemen, switchmen, and yard foremencast their votes for the B. R. T., we shall hold that the conductors,flagmen,brakemen, switchmen, and yard foremen constitute a sep-arate appropriate unit and we shall certify the B. R. T. as the ex-clusive representative thereof.***Similarly, if. a majority ofthe engineers, firemen, and hostlers cast their votes for the B. L. F.& E., we shall hold that the engineers, firemen, and hostlers constitutea separateappropriate unit and we shall certify the B. L. F. & E. asthe exclusive representative thereof." SLOSS SHEFFIELD STEEL & IRON COMPANY285Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTWe find that the conductors, flagmen, ' brakemen, switchmen, andyard foremen of the Sloss Sheffield Steel & Iron Company, Birming-ham, Alabama, engaged in the operation of the Mary Lee, constitutea unit appropriate for the purposes of collective bargaining andthat said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.We find that the engineers, firemen, and hostlers of the Sloss Shef-field Steel & Iron Company, Birmingham, Alabama, engaged in theoperation of the Mary Lee, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.The conductors, flagmen, brakemen, switchmen, and yard fore-men of the Sloss Sheffield Steel & Iron Company, Birmingham, Ala-bama, engaged in the operation of the Mary Lee, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.2.The engineers, firemen, and hostlers of the Sloss Sheffield Steel &Iron Company, Birmingham, Alabama, engaged in the operation oftheMary Lee, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,IT ISHEREBY CERTIFIEDthat Brotherhood of Railroad Trainmenhas been designated and selected by a majority of all the conductors,flagmen, brakemen, switchmen, and yard foremen of the Sloss Shef-field Steel & Iron Company, Birmingham, Alabama, engaged in theoperation of the Mary Lee, as their representative for thepurposes of 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining, and that pursuant to Section 9 (a) of the Act,Brotherhood of Railroad Trainmen is the exclusive representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and otherconditions of employment.IT isHEREBYCERTIFIED that Brotherhood of Locomotive Firemenand Enginemen has been designated and selected by a majority of allthe engineers, firemen, and hostlers of the Sloss Sheffield Steel & IronCompany, Birmingham, Alabama, engaged in the operation of theMary Lee, as their representative for the purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the Act, Brotherhoodof Locomotive Firemen and Enginemen is the exclusive representa-tive of all such employees for the purposes of collectivebargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.